DETAILED ACTION
This is final office action on the merits in response to the application filed on 04/14/2022.
Claims 4-5, 8-14,17 and 24-25 have been canceled by the applicant.
Claims 1-3, 6-7, 15-16, 18-23 and 26-27 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
Response to Arguments
Claim Objection:
Claim objection have been withdrawn based on amendment.
Rejection under 35 USC § 101:
101 rejection have been withdrawn based on amendment.
Rejection under 35 USC § 103:
The applicant asserts that Miller does not teach concept of an intermediary entity. The examiner respectfully disagrees. Miller discloses an escrow for managing the contract between buyer and seller.
The applicant further asserts that Miller requires key from both parties instead of only one party. There examiner agrees. New reference is introduced to teach the feature, see detail in 103 rejection.
The applicant asserts that Miller dose not teach creation of payment block and refund block. The examiner respectfully disagrees. Miller discloses the payment block (i.e. addendum generated at step 420) and refund block (i.e. sidechain created at step 610). In addition, as recited in the claim, only a payment code and a refund code is created, Miller discloses these codes as Miller is making payment and refund.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7, 15-16, 18, 20-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaitis et al. (US 20040192437 A1; hereinafter, "Amaitis"), and further in view of Miller et al. (US 20170132620 A1; hereinafter, "Miller") and Zinder (US 20170005804 A1; hereinafter, "Zinder").
With respect to claim 1, 15 and 21:
Amaitis teaches:
in response to receiving a first transaction, creating a first contract block on [….], the first contract block storing an [….], an identifier of a first buyer entity and [….]. (In yet another embodiment, a method for managing bets comprises receiving a first bid identifying a first bid amount and a first participant of a plurality of participants in an event. See at least Paragraph [0017] and Fig. 3)
creating a first refund code authorized by [….], the first refund code configured to refund the committed funds for the first transaction [….]. (For example, in a five-horse race, if a first client 20 offers a first bid 13 for a bet 12 that Horse #1 will win the race, in the bid amount 23 of $200, and a second client 20 offers a second bid 13 for the bet 12 that Horse #1 will win the race, in the bid amount 23 of $500, then the first client 20 can either obtain a refund of the $200 bid amount 23. See at least Paragraph [0017]). It would be understood the code being computer function, as Amaitis’s system performs the process, it has the computer function.
creating a first payment code authorized by [….], the first payment code configured to transfer the committed funds for the first transaction to an account of the seller entity [….]. (For example, in a five-horse race, if a first client 20 offers a first bid 13 for a bet 12 that Horse #1 will win the race, in the bid amount 23 of $200. See at least Paragraph [0017]). It would be understood the code being computer function, as Amaitis’s system performs the process, it has the computer function.
Amaitis does not teach the following limitations, however, Miller teaches (in italic):
a first […] transaction block…storing a seller key of a seller entity…and a buyer key of an first buyer entity. (At step 310, one or more digital smart contracts are identified and defined. A system and method for facilitating microtransaction involving an autonomous transacting device includes generating a plurality of key pairs and sharing a key of each of the plurality of key pairs with the transacting entity. Each endpoint generates its own unique public-key based address (e.g., a hashname) to send and receive small encrypted packets of JSON (with optional binary payloads) to other trusted endpoints. Hashname refers or relates to an endpoint identifier, calculated from its public key Endpoint, which refers or relates to a participant in the Telehash network identified by a single hashname. Specifically, each autonomous device using the cryptographic coprocessor 115 is able to generate private/public cryptography key pairs that can be used to cryptographically secure communication links and sessions between the device 110 and another party. See at least Paragraph [0032] [0041] [0115] [0123]-[0139] and Abstract)
storing funds data for the first transaction to the blockchain, the funds data for the first transaction indicating funds are committed to the first transaction by the first buyer entity. (The cryptographic escrow is created at the main blockchain and only when both parties cryptographically sign the escrow can the funds of the escrow be released. See at least Paragraph [0179])
a first refund transaction block… [refund when a seller digital signature using the seller key and/or an intermediary digital signature using the intermediary key are received without receiving a buyer digital signature using the first buyer key; when the seller digital signature using the seller key and/or the intermediary digital signature using the intermediary key is received without receiving the buyer digital signature using the first buyer key] releasing the committed funds for the first transaction to the first buyer entity. (At step 610, a sidechain for the microtransactions is created. A sidechain is separate from the main blockchain but would be interoperable to allow for a transfer of cryptocurrency assets between the sidechain and the main blockchain. At step 640, the parties (e.g., the autonomous device and the transacting party) to the transaction may exchange shared secret pairs for each increment of a transaction that is completed or for each microtransaction that is completed. Each exchanged shared secret key pair creates a block in the sidechain. The blockchain in such a case would act as a third party verifier by implementing zero-knowledge proof. The blockchain, in such embodiment, would present a challenge to the requester of the release of funds. In some embodiments, the challenge is based on the one or more shared secrets or key pairs escrowed at the blockchain. In this way, if the requester intends to prove that 50% of the microtransactions have been completed and that 50% of the key pairs have been exchanged, the requester could most likely respond to a challenge from the blockchain showing that a key from the key pair of the other party is 50% percent up the chain. Then, the blockchain can compare the key to the key pairs stored in escrow to the key pair exchanged in the sidechain to determine a percentage completion of the microtransactions. In this instance, the blockchain may confirm that the key from the other party is 50% up the chain and would release 50% of the funds to the payee and refund the other 50% of the funds to the payor. The cryptographic escrow is created at the main blockchain and only when both parties cryptographically sign the escrow can the funds of the escrow be released. See at least Paragraph [0176]-[0185])
linking the first refund transaction block to the first contract block. (Accordingly, the sidechain is a blockchain that runs in parallel to the main blockchain which extend functionality through interoperable blockchain networks allowing decentralized way of transferring/synchronizing cryptocurrency token between the two chains. Sidechains are decentralized like the blockchain. The sidechain comprises a set of secrets for incremental performance of an overall transaction or for each microtransaction in a set of microtransactions between two parties. See at least Paragraph [0176]-[0177])
a first payment transaction block….transfer the committed fund …. [when a first buyer entity digital signature using the first buyer key and/or the intermediary entity digital signature using the intermediary key are received without the seller digital signature using the seller key; when the first buyer entity digital signature using the buyer signature and/or the intermediary signature using the intermediary key is received without receiving the seller signature using the seller key,] transferring the committed funds for the first transaction to the account of the seller entity. (At step 420, the autonomous transacting device generates an addendum based on the transaction request. The generated addendum must be signed by a JWK or JWT of the prime smart digital contract hosted on the autonomous transacting device and also must be signed with economic value (e.g., cryptocurrency). Cryptographically signing the addendum with both a JWT or JWK of the prime contract and cryptocurrency provided by the initiating party authorizes the addendum. The signature of the JWT or JWK of digital smart contract (e.g., prime contract) of the autonomous transacting device confirms that the addendum makes a valid transaction request that the autonomous device can perform. See at least Paragraph [0142]-[0143])
linking the first payment transaction block to the first contract block. (Therefore, the addendum is dynamically generated by the autonomous transacting device and in a JWT format and is used to bind the parent smart digital contract. See at least Paragraph [0142])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for an auction system to receiving a first bid payment and refund the first bidder in responsive to receiving a second bid pay as disclosed by Amaitis with the feature of generating blocks and sidechains to manage transactions between two parties where the payment can be transmitted fully to the seller, partially transmitted to the seller and partially refunded to the buyer based on the key exchanging as taught by Miller to improve security and privacy as suggested by Miller by generating blocks to execute transaction, refund and payment by signatures.

Amaitis in view of Miller does not teach the following limitations, however,
Zinder teaches:
an intermediary key of an intermediary entity. (In certain examples, each transaction may be effectively digitally signed by the multiple private keys (or requires the digitally signature of multiple keys). For example, one private key (or a collection or private keys) may be associated with the issuer and/or manager nodes discussed herein. Alternatively, a key may be controlled by the entity that controls or manages the blockchain 618. Another key may be associated with, for example, the entity that controls computing system 600. And a third key may be held in escrow. See at least Paragraph [0068])
refund when a seller digital signature using the seller key and/or an intermediary digital signature using the intermediary key are received without receiving a buyer digital signature using the first buyer key; when the seller digital signature using the seller key and/or the intermediary digital signature using the intermediary key is received without receiving the buyer digital signature using the first buyer key, releasing the committed funds for the first transaction to the first buyer entity; when a first buyer entity digital signature using the first buyer key and/or the intermediary entity digital signature using the intermediary key are received without the seller digital signature using the seller key; when the first buyer entity digital signature using the buyer signature and/or the intermediary signature using the intermediary key is received without receiving the seller signature using the seller key, transferring the committed funds for the first transaction to the account of the seller entity. (The nature of the validation of the blockchain transaction submitted from the investor is determined by the programmatic logic that is part of the allocated contract. This validation is, essentially, “controlled” by the autonomous blockchain contract address (e.g., via the scripted rules associated with the contract). In certain examples, the validation may be performed by having an escrow party also digitally sign the transaction to indicate that the required amount of funds has been deposited and is ready to be transferred to the issuer. See at least Paragraph [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for an auction system as disclosed by Amaitis in view of Miller to validate the transaction with an escrow signature before issuing funds to buyer or seller with the feature as taught by Zinder to improve security.
Claim 15, a computer storage media with the same scope as claim 1, is rejected.
Claim 21, a sytem with the same scope as claim 1, is rejected.
With respect to claim 2, 3, 16, 22 and 23:
Miller further teaches verifying that either the seller digital signature or the intermediary digital signature is partially based on data within the first refund transaction block before the refund of the committed funds; and verifying that either the first buyer digital signature or the intermediary digital signature is partially based on data within the first payment transaction block before the transfer of the committed funds. (The signature of the JWT or JWK of digital smart contract (e.g., prime contract) of the autonomous transacting device confirms that the addendum makes a valid transaction request that the autonomous device can perform. The cryptographic escrow is created at the main blockchain and only when both parties cryptographically sign the escrow can the funds of the escrow be released. See at least Paragraph [0143] and [0179])
Claim 2, a method with the same scope as claim 16, is rejected.
Claim 3, a method with the same scope as claim 16, is rejected.
Claim 22, a system with the same scope as claim 16, is rejected.
Claim 23, a system with the same scope as claim 16, is rejected.
With respect to claim 7, 20 and 27:
Amaitis in view of Miller and Zinder teaches in response to receiving a second transaction, creating a second contract block on the blockchain, the second contract block storing the seller key of the seller entity, a second buyer key of a second buyer entity and the intermediary key of the intermediary entity; storing funds data for the second transaction to the blockchain, the funds data for the second transaction indicating funds are committed to the second transaction by the second buyer entity; creating a second refund transaction block configured to refund the committed funds for the second transaction to the second buyer entity when data of the second refund transaction block is signed using the seller key and/or the intermediary key, and linking the second refund transaction block to the second contract block; creating a second payment transaction block configured to transfer the committed funds for the second transaction to the seller entity when data of the second payment transaction block is signed using the second buyer key and/or the intermediary key, and linking the second payment transaction block to the second contract block; and refunding the committed funds for the second transaction to the second buyer entity by signing the second refund transaction block by at least one of the seller key and the intermediary key. The above steps is merely repeatedly creating more bid transactions.
Claim 20, a computer storage media with the same scope as claim 7, is rejected.
Claim 27, a method with the same scope as claim 7, is rejected.
With respect to claim 18:
Amaitis further teaches transferring the committed funds for the first transaction to the seller entity. (For example, in a five-horse race, if a first client 20 offers a first bid 13 for a bet 12 that Horse #1 will win the race, in the bid amount 23 of $200, and a second client 20 offers a second bid 13 for the bet 12 that Horse #1 will win the race, in the bid amount 23 of $500, then the first client 20 can either obtain a refund of the $200 bid amount 23 or, if the auction remains open, first client 20 can supplement the $200 in order to the outbid the second client 20. Assuming the first client 20 obtains the refund or that the auction was closed such that a supplemental bid 13 could not be made by first client 20, then second client 20 wins the auction for the bet 12 that Horse #1 will win the race. System 10 therefore accepts a bet 12 in a bet amount 22 of $500 from second client 20 that Horse #1 will win the race. See at least Paragraph [0017])

Zinder further teaches by signing data in the first payment transaction block by at least one of the first buyer entity key and the intermediary entity key. (The nature of the validation of the blockchain transaction submitted from the investor is determined by the programmatic logic that is part of the allocated contract. This validation is, essentially, “controlled” by the autonomous blockchain contract address (e.g., via the scripted rules associated with the contract). In certain examples, the validation may be performed by having an escrow party also digitally sign the transaction to indicate that the required amount of funds has been deposited and is ready to be transferred to the issuer. See at least Paragraph [0137])
Claim 6, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaitis et al. (US 20040192437 A1; hereinafter, "Amaitis"), and further in view of Miller et al. (US 20170132620 A1; hereinafter, "Miller") and Zinder (US 20170005804 A1; hereinafter, "Zinder") and Stanchfield (US 20150269538 A1; hereinafter, "Stanchfield").
With respect to claim 6, 19 and 26:
Amaitis in view of Miller and Zinder does not teach creating a multisignature address using the first buyer key for the first buyer entity, the seller key for the seller entity, and the intermediary key for the intermediary entity; and creating the first contract block on the blockchain comprises creating the first contract block on the blockchain with the multisignature address. However, 
Stanchfield teaches creating a multisignature address using the first buyer key for the first buyer entity, the seller key for the seller entity, and the intermediary key for the intermediary entity; and creating the first contract block on the blockchain comprises creating the first contract block on the blockchain with the multisignature address. (It will be appreciated that the digital currency transfer system may include additional components. For example, a digital currency transfer system can include two or more peripheral security devices (e.g., 2, 3, 4, 5 . . . ) as desired. In this example, a multisignature public address can be generated/calculated from two or more public keys each provided by one of the peripheral security devices. See at least Paragraph [0053]). 
Amaitis in view of Miller and Zinder disclose a blockchain auction system. Stanchfield discloses a system to managing transaction using a multisignature address. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain auction system as disclosed by Amaitis in view of Miller and Zinder with the feature of managing transaction using a multisignature address as disclosed by Stanchfield to improve security as suggested by Stanchfield by creating a multisignature address using the public keys of seller, buyer and intermediary entity.
Claim 19, a non-transitory computer storage media with the same scope as claim 6, is rejected.
Claim 26, a system with the same scope as claim 6, is rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170078493 A1 (Melika et al.): Once the contract established between the buyer 40 and seller 42, the buyer 40 requests the initialization of service. The seller 42 verifies the channel 28 with the seller node 38, then begins service. The channel monitor 30 then monitors the usage of the channel 28. Through regular intervals, such as minutes, the buyer node 36 notifies the seller node 38 that the seller 42 is entitled to progressively larger amounts of the contract fund. At each interval the buyer node 36, through the associated cryptocurrency wallet 36A, generates and signs a superseding transaction for the refund transaction. The superseding transaction, like the refund transaction is associated with the transaction wallet 37, and thus requires multiple signatures.
US 20180101844 A1 (Song et al.): a method of issuing an electronic voucher by an issuer is provided. The method includes steps of: (a) creating and registering a transaction including a voucher data, a public key and a signature value of the issuer, with a private blockchain database, providing the issuer with a PrivTxid locating the transaction in the private blockchain database, and updating and registering value information including a balance of the voucher data with a BDB; and (b) acquiring and registering a representative hash value calculated using a specific hash value, which is a hash value of the voucher data, the public key, and the signature value, and its corresponding hash values which include a hash value of a delta_n including all balances of all vouchers, identifiable by all PrivTxids locating their transactions, with a public blockchain database, and acquiring a Txid locating the representative hash value in the public blockchain database.
US 20180143995 A1 (Bailey et al.): systems, methods, and computer-readable media are disclosed for an improved database. The systems, methods, and computer-readable media described herein may enhance the response time of databases and improve user experiences. In an example method described herein, a database management system may store, at a first database, a first data block. The first data block may be stored in association with one or more identifiers. The one or more identifiers may include an item identifier for an item associated with the first data block and at least one of a first identifier designating at least a portion of the first data block as public data or privileged data and a second identifier designating at least a portion of the first data block as optional data or mandatory data.
US 20190172057 A1 (Vincent): the invention provide a blockchain-implemented control method and corresponding system(s). The invention may be arranged to control access to and/or use of an interne-enabled resource such as for example an IoT device. The resource may be a device or system. It may, for example, be a vehicle such as a driverless taxi or car. The vehicle may be provided with computing capabilities to enable it to communicate with other computer-based resources and/or interact with a distributed ledger. This distributed ledger may be a blockchain, such as, for example, the Bitcoin blockchain. In one embodiment, the invention provides a method for controlling the use of an interne-enabled resource comprising the steps of: providing a first blockchain transaction comprising at least one output which is redeemable only by provision of at least: i) a secret value selected by a user; and ii) a signature associated with a resource provider; sending use-related information to the resource; generating a second blockchain transaction requesting at least the secret value; and modifying the second blockchain transaction to include the secret value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685